November 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    JOSEPH K. WATTS, P.C., JOSEPH K. WATTS, INDIVIDUALLY AND
           ANGELA M. WATTS, INDIVIDUALLY, Appellants

NO. 14-15-00565-CV                          V.

 STEWART A. FELDMAN, INDIVIDUALLY, THE FELDMAN LAW FIRM
LLP, RAPID SETTLEMENTS LTD., RAPID MANAGEMENT CORP., RSL-3B-
 IL LTD., RSL-3B-IL MANAGEMENT CORP., RSL-5B-IL MANAGEMENT
                       CORP., ET AL, Appellees
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on May 18, 2009. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Joseph K. Watts, P.C., Joseph K. Watts, Individually and Angela M.
Watts, Individually.


      We further order this decision certified below for observance.